Citation Nr: 1440273	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  07-33 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure and/or service-connected esophageal reflux with irritable bowel syndrome (IBS) and diarrhea.

2.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure, diabetes mellitus, and/or service-connected esophageal reflux with IBS and diarrhea.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1962 to May 1967, with service in Thailand.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  In July 2010, the Board remanded these matters for additional development.  Prior to the appeal returning to the Board, the VLJ who conducted the July 2009 hearing retired.  The Veteran was offered, and accepted, the opportunity to testify at a new hearing.  In June 2012, he testified before the undersigned VLJ during a videoconference hearing.  Transcripts from the July 2009 and June 2012 hearings have been associated with the claims folder.  

These matters were previously before the Board in July 2010 and August 2012.  Unfortunately, the Board finds that there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development actions requested in the Board's August 2012 remand directives were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

Pursuant to the remand directives, the Veteran was provided a VA examination in January 2014 to assess the etiology of his diabetes mellitus and coronary artery disease.  The Board finds the examiner's opinion is inadequate for adjudicating the Veteran's appeal.  In finding that the Veteran's coronary artery disease was not caused by his service-connected esophageal reflux with IBS and diarrhea, the examiner opined that since the Veteran's digestive condition cannot cause diabetes mellitus, his coronary artery disease also could not be connected to his IBS.  The examiner's opinion was conclusory and did not address whether the Veteran's coronary artery disease was otherwise caused by his service-connected esophageal reflux with IBS and diarrhea.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that an opinion is considered probative if it is definitive and supported by detailed rationale).  Furthermore, the examiner did not address whether the Veteran's diabetes mellitus and coronary artery disease were aggravated by his service-connected esophageal reflux with IBS and diarrhea.  Accordingly, the Board finds that the January 2014 VA opinion is inadequate and a remand is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Furthermore, the August 2012 remand directives instructed the AOJ to complete the development specified in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(q), to include determining if herbicide exposure could be acknowledged on a direct or facts-found basis and if not, obtaining a formal finding that sufficient information required to verify herbicide exposure does not exist.  In a November 2013 memorandum, the Joint Services Records Research Center (JSRRC) coordinator determined that the Veteran did not have a MOS or service in an area that warranted presumptive exposure to herbicides.  Although the memorandum addressed presumptive herbicide exposure, it did not include a formal finding as to whether there was sufficient information required to verify herbicide exposure on a direct or facts-found basis.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from January 2013 to present from the VA medical center in Huntington, West Virginia, along with records from all associated outpatient clinics.   

2.  The AOJ should comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(q).  Specifically, the case should be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist or that sufficient information exists to determine that exposure to herbicides can be acknowledged on a direct or facts-found basis. 

3.  Thereafter, obtain an addendum opinion from the January 2014 examiner or if unavailable, afford the Veteran a new VA examination.  If the prior VA examiner determines that additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The examiner is asked to address the following:

a. Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's diabetes mellitus is causally related to military service.  

b. Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's diabetes mellitus was caused by his service-connected esophageal reflux with IBS and diarrhea.  

c. Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's diabetes mellitus was aggravated by his service-connected esophageal reflux with IBS and diarrhea.  

d. Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's coronary artery disease is causally related to military service.  

e. Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's coronary artery disease was caused by his service- connected esophageal reflux with IBS and diarrhea.  

The examiner should specifically address the Veteran's contention that his improper digestion allowed artery-damaging materials to enter his blood stream. 

f. Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's coronary artery disease was aggravated by his service-connected esophageal reflux with IBS and diarrhea.  

g. Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's coronary artery disease was caused by or aggravated by his diabetes mellitus.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide a complete rationale for any opinion offered.  

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, and an appropriate period to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

